                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 ANGELA NAILS,

         Plaintiff,                                   Case No. 2:17-cv-12972
                                                      Honorable Laurie J. Michelson
 v.                                                   Magistrate Judge Mona K. Majzoub

 PARKSIDE APARTMENTS,

         Defendant.


                           ORDER
  REGARDING MAGISTRATE JUDGE REPORT AND RECOMMENDATION [42]
        AND GRANTING DEFENDANT’S MOTION TO DISMISS [33]


       Before the Court is Magistrate Judge Mona K. Majzoub’s Report and Recommendation.

(ECF No. 42.) At the conclusion of her May 28, 2019 Report and Recommendation, Magistrate

Judge Majzoub notified the parties that they were required to file any objections within 14 days of

service, as provided in Federal Rule of Civil Procedure 72(b)(2) and Eastern District of Michigan

Local Rule 72.1(d), and that “[f]ailure to file specific objections constitutes a waiver of any further

right of appeal.” (ECF No. 42, PageID.131.) It is now June 20, 2019. As such, the time to file

objections has expired. And no objections have been filed.

       The Court finds that the parties’ failure to object is a procedural default, waiving review of

the Magistrate Judge’s findings by this Court. In United States v. Walters, 638 F.2d 947, 949–50

(6th Cir. 1981), the Sixth Circuit established a rule of procedural default, holding that “a party

shall file objections with the district court or else waive right to appeal.” And in Thomas v. Arn,

474 U.S. 140, 144 (1985), the Supreme Court explained that the Sixth Circuit’s waiver-of-

appellate-review rule rested on the assumption “that the failure to object may constitute a

procedural default waiving review even at the district court level.” 474 U.S. at 149; see also
Garrison v. Equifax Info. Servs., LLC, No. 10-13990, 2012 WL 1278044, at *8 (E.D. Mich. Apr.

16, 2012) (“The Court is not obligated to review the portions of the report to which no objection

was made.” (citing Thomas, 474 U.S. at 149–52)). The Court further held that this rule violates

neither the Federal Magistrates Act nor the Federal Constitution.

       The Court therefore finds that the parties have waived further review of the Magistrate

Judge’s Report and accepts her recommended disposition. It follows that this Court GRANTS

Defendant’s motion to dismiss (ECF No. 33) insofar as Defendant seeks dismissal of Plaintiff’s

Amended Complaint with prejudice and DENIES Defendant’s motion to dismiss insofar as

Defendant seeks attorney’s fees and costs. Plaintiff’s Motions to Dismiss this matter without

prejudice (ECF Nos. 36, 41) are DENIED. This case is DISMISSED WITH PREJUDICE.

       SO ORDERED.

                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE


Date: June 21, 2019



                                     CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, June 21, 2019, using the Electronic Court Filing system and/or
first-class U.S. mail.


                                             s/William Barkholz
                                             Case Manager




                                                2
